In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00032-CV

423 COLONY, LTD., Appellant                 §    On Appeal from the Probate Court

V.                                          §    of Denton County (PR-2014-00040-
                                                 03)
THE INDEPENDENT EXECUTORS OF                §
THE ESTATE OF PETER C. KERN, DAN                 May 23, 2019
FLAGG, JOHN COCHRAN, AND BEN                §
LIPMAN, Appellees                                Opinion by Chief Justice Sudderth


                                    JUDGMENT


      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and we render judgment in favor of Colony in the amount of

$571,163.54, and the case is remanded to the trial court for a determination of

Colony’s reasonable and necessary attorney’s fees, costs, and expenses.

      It is further ordered that appellees The Independent Executors of The Estate

of Peter C. Kern, Dan Flagg, John Cochran, and Ben Lipman shall pay all of the costs

of this proceeding, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS

By __/s/ Bonnie Sudderth________________
   Chief Justice Bonnie Sudderth